         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 1 of 39




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


   TELEPUTERS, LLC,

                   Plaintiff                              Case No. 6:20-cv-600-ADA


                   v.                                     JURY TRIAL DEMANDED


 ORACLE CORPORATION AND SUN
 MICROSYSTEMS, INC.,

                   Defendants




                                [DRAFT] PROTECTIVE ORDER

         WHEREAS, sensitive, proprietary, and/or confidential information is likely to be

disclosed or produced during the course of the above-captioned action (“Litigation”) by the

above-captioned parties (collectively, the “Parties” or individually a “Party”) or non-parties to

this Litigation;

         WHEREAS such information must be protected in order to serve the legitimate business

interests of the Parties and non-parties;

         WHEREAS dissemination and disclosure of such information could severely injure or

damage the Party or non-party disclosing or producing the information and could place the Party

or non-party at a competitive disadvantage;

         WHEREAS pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Parties

seek entry of this Protective Order for the purpose of protecting the respective interests of the

Parties and non-parties to this Litigation, preventing the unnecessary dissemination or disclosure



4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 2 of 39




of such information, and facilitating the progress of this Litigation;

         WHEREAS the Parties have established good cause for the entry of this Protective Order;

         IT IS HEREBY ORDERED THAT the terms and conditions of this Protective Order

shall govern the handling and use of any and all documents, depositions, pleadings, exhibits, and

all other information provided by or obtained from any Party or non-party in these Actions;

         IT IS THEREFORE ORDERED THAT:

1.       Purposes and Limitations

         a. Discovery Material shall be used by a Receiving Party solely for this Litigation and

              shall not be used directly or indirectly for any other purpose whatsoever, including

              other litigations involving any Party or between the Parties.

         b. Plaintiff shall not share Protected Material produced by one Defendant with any other

              Defendants(s) in this Litigation, absent express written permission from the

              producing Defendant, unless such Protected Material was separately provided to such

              other Defendant(s) by the producing Defendant. Unless otherwise provided herein,

              this Order does not confer any right to any one Defendant to access the Protected

              Material of any other Defendant. Nothing in this Order shall prevent any Defendant

              from sharing Plaintiff’s Protected Material with any other Defendant.

         c. The Parties acknowledge that this Order does not confer blanket protections on all

              disclosures during discovery or in the course of making initial or supplemental

              disclosures under Rule 26(a). Designations under this Order shall be made with care

              and shall not be made absent a good faith belief that the designated material satisfies

              the criteria set forth below.    If it comes to a Producing Party’s attention that

              designated material does not qualify for protection at all, or does not qualify for the

              level of protection initially asserted, the Producing Party must promptly notify all

                                                   2
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 3 of 39




              Receiving Parties that it is withdrawing or changing the designation, and provide

              replacement materials with the appropriate designation.

2.       Definitions

         a. “Discovery Material(s)” means all documents, depositions, pleadings, exhibits, things

              and all other material or information subject to discovery in these Actions, including

              but not limited to responses to requests for production of documents, answers to

              interrogatories, responses to requests for admissions, deposition testimony and

              exhibits, expert reports, and all other discovery taken or provided pursuant to the

              Local Rules or the Federal Rules of Civil Procedure, as well as testimony adduced at

              trial, trial exhibits, matters in evidence, and any other information used or disclosed at

              trial, hereafter furnished, directly or indirectly, by or on behalf of any Party, non-

              party, or witness in connection with this Litigation.

         b. “Final Disposition” shall be deemed to be the later of (1) an order, mandate or

              dismissal terminating all claims and defenses in this action, with or without prejudice,

              and (2) final judgment herein after the completion and exhaustion of all appeals,

              rehearings, remands, trials, or reviews of this action, including the time limits for

              filing any motions or applications for extension of time pursuant to applicable law..

         c.    “Producing Party” means a Party or any non-party that furnishes, produces, or

              otherwise discloses Discovery Material designated in accordance with this Protective

              Order.

         d. “Receiving Party” means any Party who receives Discovery Material from a

              Producing Party.

         e. “Protected Material” means any Discovery Material that is designated as

              CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or

                                                    3
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 4 of 39




              HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS EYES ONLY - SOURCE

              CODE in accordance with this Order.

         f. “Designated In-House Counsel” means attorneys who are direct employees of a party

              to this action. Designated In-House Counsel does not include Outside Counsel, as

              defined below.

         g. “Outside Counsel” means (i) outside counsel who appear on the pleadings as counsel

              for a Party and (ii) partners, associates, and staff of such counsel to whom it is

              reasonably necessary to disclose the information for this litigation, who are not

              employees, officers, or directors of a Party to this Litigation.

         h. “Professional Vendor” means persons or entities that provide litigation support

              services (including but not limited to photocopying, videotaping, translating,

              preparing exhibits or demonstrations, and organizing, storing or retrieving data in any

              form or medium) and their employees and subcontractors, provided such Professional

              Vendors are not employees, officers, or directors of a Party to this Litigation, do not

              have an interest in the outcome of this Litigation, and a representative of each such

              Professional Vendor has agreed to be bound by the provisions of the Protective Order

              by executing a copy of Exhibit A.

         i. “Source Code” means computer code, scripts, assembly, binaries, object code,

              “include files,” “make” files, “link” files, and human-readable programming language

              files that define, describe, generate, compile, or build software, firmware, or

              hardware; comments therein; and similarly sensitive implementation details. Source

              Code shall include, but is not limited to files containing or comprising C, C++,

              BREW, Java ME, J2ME, assembler, digital signal processor (DSP) programming




                                                    4
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 5 of 39




              languages, VDHL, Verilog, Hardware Description Language (“HDL”), and Register

              Transfer Level (“RTL”) descriptions of hardware.

         j. “Chip-Level Schematics” means symbolic representations of analog electric or

              electronic circuits from which the physical structure of a chip is directly derived.

         k. “Asserted Patents” means U.S. Patent No. 7,174,014.               If Plaintiff amends its

              complaint to include infringement counts as to additional asserted patent(s), the term

              “Asserted Patents” shall also encompass the later-asserted patent(s).

3.       Computation of Time and Deadlines

         a. The computation of any period of time prescribed or allowed by this Order shall be

              governed by the provisions for computing time set forth in Federal Rules of Civil

              Procedure, the Local Rules and Standing Orders of this Court, and any other

              applicable rules governing this Litigation.

4.       Scope

         a. The protections conferred by this Order cover not only Protected Material governed

              by this Order as addressed herein, but also any information copied or extracted

              therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus

              testimony, conversations, or presentations by Parties or their counsel in court or in

              other settings that might reveal Protected Material.

         b. All Protected Material shall be used solely for this case or any related appellate

              proceeding, and not for any other purpose whatsoever, including without limitation

              any other litigation, patent prosecution or acquisition, patent reexamination or reissue

              proceedings, post-grant proceedings of any kind, or any business or competitive

              purpose or function. Protected Material shall not be distributed, disclosed or made

              available to anyone except as expressly provided in this Order.


                                                    5
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 6 of 39




         c. Nothing in this Protective Order shall prevent or restrict a Producing Party’s own

              disclosure or use of its own Protected Material for any purpose.

         d. Nothing in this Order shall be construed to prejudice any Party’s right to use

              Protected Material in court or in any court filing provided such use is consistent with

              the terms of this Order.

         e. Nothing in this Protective Order shall be construed to prevent counsel from advising

              their clients with respect to this case based in whole or in part upon Protected

              Materials, provided counsel does not disclose the Protected Material itself except as

              provided in this Order.

5.       Duration

         Even after Final Disposition of this Litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court

order otherwise directs.

6.       Designation and Disclosure of CONFIDENTIAL Discovery Material

         a. A Producing Party may designate Discovery Material as CONFIDENTIAL if it

              contains or reflects confidential, proprietary, and/or commercially sensitive

              information that is not publicly known.

         b. Absent prior written consent of the Producing Party or as otherwise ordered by the

              Court, Discovery Material designated as CONFIDENTIAL may be accessed by

              and/or disclosed to only the following:

              i. Outside Counsel for the Receiving Party;

              ii. The Court in this proceeding, Court personnel, and Court reporters;

              iii. Independent consultants or expert witnesses and their staff retained by the

                   Receiving Party or its Outside Counsel to consult or testify in this Litigation and


                                                    6
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 7 of 39




                   previously approved under the process set forth in Paragraph 13, provided that

                   each such person is not an employee, officer, or director of any Party to this

                   Litigation;

              iv. Professional Vendors engaged by a Receiving Party or by Outside Counsel to a

                   Receiving Party;

              v. Any persons who are witnesses during a deposition, court hearing, or trial where

                   specific documentary or testimonial evidence establishes that either (1) the

                   witness has previously seen, received, or accessed the Protected Material during

                   his/her normal course of employment without any violation of any confidentiality

                   obligation owed to any Party in this Litigation or (2) the witness is an employee

                   or representative of the Producing Party and would have access to the Protected

                   Material pursuant to that witness’s job responsibilities and position;

              vi. Up to three (3) representatives of the Receiving Party who are officers or

                   employees of the Receiving Party, who may be, but need not be, Designated In-

                   House Counsel for the Receiving Party, as well as their immediate staff, to whom

                   disclosure is reasonably necessary for this Litigation, provided that each such

                   person has agreed to be bound by the provisions of the Protective Order by

                   signing a copy of Exhibit A; and

              vii. Any mediator who is assigned to this Litigation, and his or her staff, provided that

                   each such person has agreed to be bound by the provisions of the Protective Order

                   by signing a copy of Exhibit A.




                                                      7
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 8 of 39




7.       Designation and Disclosure of HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
         ONLY Discovery Material

         a. A Producing Party may designate Discovery Material as HIGHLY CONFIDENTIAL

              – ATTORNEYS’ EYES ONLY if it contains or reflects information that is highly

              confidential and/or sensitive in nature and the Producing Party reasonably believes

              that the disclosure of such Discovery Material to persons other than those specified in

              Paragraph 7.b is likely to cause economic harm or competitive disadvantage to the

              Producing Party. The following information, if non-public, shall be presumed to

              merit the HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY designation:

              trade secrets; research and development, and pending but unpublished patent

              applications;   commercially     sensitive     competitive     information;    commercial

              agreements,     license   agreements,        settlement     agreements,   or    settlement

              communications; pricing information; financial data; sales information; sales or

              marketing forecasts or plans; business plans; sales or marketing strategy; customer

              identification data; product development information; product formula information;

              product design information; engineering documents; testing documents; employee

              information; and other non-public information of similar competitive and business

              sensitivity.

         b. Absent prior written consent of the Producing Party or as otherwise ordered by the

              Court,   Discovery    Material   designated       as      HIGHLY    CONFIDENTIAL        –

              ATTORNEYS’ EYES ONLY may be accessed by and/or disclosed to only those

              persons identified in Paragraphs 6.b.i-v and vii on the same conditions set forth under

              those Paragraphs. Additionally, such material may be accessed by and/or disclosed to

              up to three (3) Designated In-House Counsel for the Receiving Party, as well as their



                                                   8
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 9 of 39




              immediate staff, to whom disclosure is reasonably necessary for this Litigation,

              provided that each such person has agreed to be bound by the provisions of the

              Protective Order by signing a copy of Exhibit A; and

         c. Notwithstanding the above, disclosure shall only be made to persons who are not

              involved in competitive decision-making, as defined by U.S. Steel v. United States,

              730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a

              Party.

8.       Designation and Disclosure of HIGHLY CONFIDENTIAL                             –   OUTSIDE
         ATTORNEYS EYES ONLY - SOURCE CODE Discovery Material

         a. A Producing Party may designate Discovery Material as HIGHLY CONFIDENTIAL

              – OUTSIDE ATTORNEYS EYES ONLY - SOURCE CODE if it contains or reflects

              Source Code or Chip-Level Schematics that are not publicly known.

         b. Nothing in this Order shall be construed as a representation or admission that Source

              Code or Chip-Level Schematics are properly discoverable in this Litigation or to

              obligate any Party to produce any Source Code or Chip-Level Schematics.

         c. Absent prior written consent of the Producing Party or as otherwise ordered by the

              Court, Discovery Material designated as HIGHLY CONFIDENTIAL – OUTSIDE

              ATTORNEYS EYES ONLY - SOURCE CODE may be accessed by and/or disclosed

              to only the following:

              i. The persons described in Paragraphs 6.b.i-ii, iv-v, and vii on the same conditions

                   set forth under those Paragraphs; and

              ii. Up to three (3) independent consultants or expert witnesses and their non-

                   technical staff retained by the Receiving Party or its Outside Counsel to consult or

                   testify in this Litigation and previously approved pursuant to the procedures set



                                                    9
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 10 of 39




                   forth in Paragraphs 12 and 13, provided that each such person is not an employee,

                   officer, or director of any Party to this Litigation.

         d. Notwithstanding the above, disclosure shall only be made to persons who are not

              involved in competitive decision-making, as defined by U.S. Steel v. United States,

              730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a

              Party.

9.       Prosecution Bar

                   Absent the written consent of the Producing Party, any person employed by,

         related to, or representing Plaintiff, its acquirer, successor, predecessor, or other affiliate,

         or future assignee of the Asserted Patents, who is permitted to and in fact receives any of

         the Producing Party’s Discovery Material containing technical information and

         designated HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS EYES ONLY -

         SOURCE CODE or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

         (collectively, “HIGHLY CONFIDENTIAL MATERIAL”), in accordance with this

         Order, shall not engage in (i) any Prosecution Activity (as defined below) involving

         claims relating to the functionality, operation, and design of processor instruction sets or

         operating system software before any foreign or domestic agency, including the United

         States Patent and Trademark Office (“USPTO”).                     For purposes of this section,

         “Prosecution Activity” shall mean the preparation or amendment of patent specifications

         or claims, preparation of office action responses, or advice or counseling regarding the

         same, in any patent application or patent in the United States or elsewhere. Nothing in

         this Paragraph prohibits an attorney from forwarding to another attorney participating in

         the Prosecution Activity any references identified by Defendants as prior art during this

         Litigation, for purposes of ensuring that such prior art is submitted to the USPTO (or any

                                                      10
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 11 of 39




         similar agency of a foreign government) to assist in complying with the applicable duty

         of candor.    Additionally, nothing in this Paragraph prohibits any person receiving

         technical information designated as HIGHLY CONFIDENTIAL MATERIAL from

         participating in any Inter Partes Review or Reexamination proceedings at the United

         States Patent and Trademark Office, provided that such participation does not, directly or

         indirectly, include drafting, amending, or assisting or advising on any drafting or

         amending of claims. To ensure compliance with the purpose of this provision, a Party

         shall create an “Ethical Wall” between those persons with access to HIGHLY

         CONFIDENTIAL MATERIAL in accordance with this Order, and any individuals who –

         on behalf of a Party or its acquirer, successor, predecessor, or other affiliate – engage in

         any Prosecution Activity relating to the field of the invention of the Asserted Patents in

         this Litigation.       The prohibitions of this Paragraph shall begin when HIGHLY

         CONFIDENTIAL MATERIAL containing technical information is first received by the

         affected individual, and shall end two (2) years after the Final Disposition. For the

         avoidance of doubt, the prohibitions of this Paragraph are not triggered upon the receipt

         of non-technical information designated as HIGHLY CONFIDENTIAL MATERIAL.

10.      Marking of Protected Material

         Protected Material shall be designated and marked as follows:

         a. Documents: A document or any portion thereof, whether paper or electronic, shall be

              designated as Protected Material by marking it with one of the following legends, or

              an   equivalent    thereof:   CONFIDENTIAL,         HIGHLY      CONFIDENTIAL         –

              ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL – OUTSIDE

              ATTORNEYS EYES ONLY - SOURCE CODE. Such legend shall be placed on the

              first page of the document and on each page that the Producing Party claims to

                                                 11
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 12 of 39




              contain Protected Material.        For documents produced natively (e.g., Excel

              spreadsheets or PowerPoint slides), the Producing Party shall affix one of the

              applicable legends to the corresponding slip sheet.

         b. Electronic Media: Information or material stored on or transported by an electronic

              medium, e.g., stored on a magnetic, optical, or memory medium or transported by a

              network communication, is to be designated as Protected Material by marking, to the

              extent practicable, the medium, container, or communication with one of the

              following legends, or an equivalent thereof: CONFIDENTIAL, HIGHLY

              CONFIDENTIAL – ATTORNEYS’ EYES ONLY, or HIGHLY CONFIDENTIAL –

              OUTSIDE ATTORNEYS EYES ONLY - SOURCE CODE and/or by appending

              such legend to the file names. If any person or entity who receives such a designated

              medium prints or otherwise transfers to another medium any of the information, any

              resulting document or other medium shall be designated and marked by that person or

              entity as Protected Material as set forth herein.

         c. Testimony and Transcripts: Testimony given in deposition or other pretrial or trial

              proceedings is to be designated as Protected Material by identifying the testimony as

              CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY or

              HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS EYES ONLY - SOURCE

              CODE on the record or up to thirty calendar days after receipt of the final transcript

              or entry of this Order, whichever is later. The use of a document as an exhibit at a

              deposition or other pretrial or trial proceedings shall not, by itself, in any way affect

              the designation of the exhibit. If Protected Material is being discussed on the record,

              the resulting testimony shall be likewise designated unless otherwise agreed in




                                                    12
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 13 of 39




              writing or on the record. Transcripts containing Protected Material shall have an

              obvious legend on the title page that the transcript contains Protected Material. Until

              expiration of the thirty-day period, the deposition testimony and resulting transcript

              shall be treated as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.

              Any Protected Material that is used in the taking of a deposition shall remain subject

              to the provisions of this Protective Order, along with the transcript pages of the

              deposition testimony dealing with such Protected Material. In such cases the court

              reporter shall be informed of this Protective Order and shall be required to operate in

              a manner consistent with this Protective Order.       In the event the deposition is

              videotaped, the original and all copies of the videotape shall be marked by the video

              technician to indicate that the contents of the videotape are subject to this Protective

              Order, substantially along the lines of “This videotape contains confidential testimony

              used in this Litigation and is not to be viewed or the contents thereof to be displayed

              or revealed except pursuant to the terms of the operative Protective Order in this

              matter or pursuant to written stipulation of the parties.” Counsel for any Producing

              Party shall have the right to exclude from oral depositions, other than the deponent,

              deponent’s counsel, the court reporter, and videographer (if any), any person who is

              not authorized by this Protective Order to receive or access Protected Material based

              on the designation of such Protected Material. Such right of exclusion shall be

              applicable only during periods of examination or testimony regarding or discussing

              such Protected Material.

11.      Access to and Use of Protected Material

         a. Secure Storage: Protected Material must be stored and maintained by the Receiving

              Party in a secure manner that ensures that access is limited to the persons authorized

                                                  13
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 14 of 39




              under this Order.    Protected Material designated HIGHLY CONFIDENTIAL –

              ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL – OUTSIDE

              ATTORNEYS EYES ONLY - SOURCE CODE shall be stored and maintained

              within the United States. To ensure compliance with applicable United States Export

              Administration Regulations, Protected Material may not be exported outside the

              United States or released to any foreign national (even if within the United States).

         b. Legal Advice Based on Protected Material: Nothing in this Protective Order shall be

              construed to limit or bar any attorney from rendering advice or counsel to his or her

              client(s) with respect to this Litigation based in whole or in part upon Protected

              Materials, provided that such advice or counsel does not disclose the contents of any

              Protected Material contrary to the terms of this Order.

         c. Filing Under Seal: Any Protected Material that is filed with the Court shall be filed

              under seal and shall remain under seal until further order of the Court. The filing

              Party shall be responsible for informing the Clerk of the Court that the filing should

              be sealed. Exhibits to a filing shall conform to the labeling requirements set forth in

              this Order. Documents filed under seal must be filed in accordance with applicable

              Local Rules.

         d. Limitations: Nothing in this Order shall restrict in any way the use or disclosure of

              Discovery Material by a Receiving Party: (i) that is or has become publicly known

              through no fault of the Receiving Party; (ii) that is lawfully acquired by or known to

              the Receiving Party independent of the Producing Party; (iii) that was previously

              produced, disclosed and/or provided by the Producing Party to the Receiving Party




                                                   14
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 15 of 39




              without an obligation of confidentiality and not by inadvertence or mistake; (iv) with

              written consent of the Producing Party; or (v) pursuant to order of the Court.

         e. Cross-Production of Defendant Protected Material: No Defendant is required to

              produce its Protected Material to any other Defendant, but nothing in this Order shall

              preclude such production.

         f. Cross-Production of Plaintiff Protected Material:        Information produced through

              discovery to one Defendant may not be used against another Defendant unless it is

              also timely produced through discovery to the other Defendant.

         g. Notwithstanding the provisions of this Protective Order, Plaintiff shall not disclose

              one Defendant’s Protected Material to any other Defendant through court filings, oral

              argument in court, expert reports, deposition, discovery requests, discovery responses,

              or any other means, without the express prior written consent of the Producing Party.

              If Plaintiff seeks to disclose a Defendant’s Protected Material to any other Defendant,

              then Plaintiff will seek consent from the Producing Party. The Producing Party will

              then have ten (10) business days to respond to the request. The Producing Party will

              not unreasonably withhold its consent. The Producing Party’s withholding of consent

              shall be deemed unreasonable if it has previously shared the Protected Material with

              the other Defendant. If Plaintiff receives no response within the ten (10) business

              days provided above, then it may proceed with the requested disclosure. If objecting

              to the disclosure, the Producing Party shall state the grounds for the objection.

              Thereafter, further dispute shall be resolved in accordance with the following

              procedures:




                                                  15
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 16 of 39




              i. Plaintiff shall have the burden of conferring either in person, in writing, or by

                   telephone with the Producing Party in a good faith effort to resolve the dispute.

                   The Producing Party shall have the burden of justifying the objection.

              ii. Failing agreement, Plaintiff shall have the burden of bringing a motion to the

                   Court for a ruling that the Protected Material in question is entitled to disclosure

                   to any other Defendant(s).

              iii. Notwithstanding any objection to disclosure, the Protected Material in question

                   shall not be disclosed to any other Defendant until one of the following occurs: (a)

                   the Producing Party withdraws its objection in writing; or (b) the Court rules that

                   the Protected Material in question may be disclosed to other Defendants.

12.      Inspection and Use of HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS
         EYES ONLY - SOURCE CODE Protected Material

         Absent prior written consent of the Producing Party or as otherwise ordered by the Court,

access to and use of Protected Material designated HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEYS EYES ONLY - SOURCE CODE shall be subject to strict compliance with the

following provisions:

         a. Source Code and Chip-Level Schematics that is produced by Plaintiff shall be made

              available for inspection in electronic format at the San Francisco office of its Outside

              Counsel, Garteiser Honea, or any other location mutually agreed by the Parties. Any

              Source Code and Chip-Level Schematics that is produced by Defendants will be

              made available for inspection at the Menlo Park or Irvine offices (at Defendants’

              option) of its Outside Counsel, Orrick, Herrington & Sutcliffe LLP, or any other

              location mutually agreed by the Parties. Source Code and Chip-Level Schematics

              will be made available for inspection between the hours of 9 a.m. and 5:00 p.m., local



                                                    16
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 17 of 39




              time, on business days (i.e., weekdays that are not Federal holidays). The Producing

              Party will be reasonable in accommodating reasonable requests to conduct

              inspections at other times provided that the Receiving Party pays for any costs and

              expenses, including staff, necessary to allow such access.

         b. Prior to the first inspection of any requested Source Code, the Receiving Party shall

              provide thirty (30) days’ notice of the Source Code that it wishes to inspect. The

              Receiving Party shall provide fourteen (14) days’ notice prior to any additional

              inspections.

         c. Source Code and Chip-Level Schematics shall be made available for inspection in a

              secure room (“Source Code Review Room”) on a standalone computer (“Source

              Code Computer”) without Internet or network access, with access ports disabled, as

              necessary and appropriate, to prevent and protect against any unauthorized copying,

              transmission, removal, or other transfer of any Source Code or Chip-Level

              Schematics outside or away from the Source Code Computer.

         d. Source Code and Chip-Level Schematics shall be produced for inspection on the

              Source Code Computer in a searchable format, to the extent practicable, and with

              only viewing rights (i.e., without rights to edit, modify, write, or delete). The Source

              Code Computer shall be reasonably configured to permit the Receiving Party to

              review the Source Code. The Producing Party shall provide the Receiving Party with

              information explaining how to start, log on to, and operate the Source Code Computer

              in order to access the Source Code and Chip-Level Schematics. The Source Code

              Computer shall have tools installed sufficient to review and search the Source Code

              and Chip-Level Schematics as requested by the Receiving Party and approved by the




                                                  17
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 18 of 39




              Producing Party. Absent agreement of the Producing Party or order of the Court, the

              Receiving Party shall not use any compilers, interpreters, or simulators in connection

              with the Producing Party’s Source Code or Chip-Level Schematics. In the event the

              Receiving Party requests commercially available software tools for viewing and

              searching Source Code or Chip-Level Schematics to be installed on the Source Code

              Computer, the Receiving Party must identify those tools and provide the Producing

              Party with licensed copies of the software tool(s), at the Receiving Party’s expense, at

              least fourteen (14) calendar days in advance of a scheduled inspection. Within the

              fourteen (14) day period, a Producing Party may object in writing to the installation

              of any software tool, explaining why the tool should not be installed on the Source

              Code Computer. The Producing Party and Receiving Party shall promptly meet and

              confer in good faith to resolve any disputes regarding the configuration of the Source

              Code Computer or the Source Code Review Room.

         e. The Receiving Party shall not copy, remove, or otherwise transfer any portion of the

              Source Code or Chip-Level Schematics onto any recordable media or recordable

              device and is prohibited from bringing recordable media or electronic devices,

              including without limitation sound recorders, computers, cellular telephones,

              peripheral equipment, cameras, CDs, DVDs, or drives of any kind, into the Source

              Code Review Room.

         f. During the Source Code and Chip-Level Schematics review, the Producing Party

              agrees to provide a “break-out” room for the Receiving Party’s Source Code

              reviewer(s) to make phone calls and to work.           Source code and Chip-Level




                                                  18
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 19 of 39




              Schematics reviewers shall be permitted to use electronic devices such as laptops and

              cellular phones that have a connection to a network in the break-out room.

         g. Persons approved to review the Producing Party’s Source Code and Chip-Level

              Schematics shall be entitled to take notes relating to the Source Code or Chip-Level

              Schematics, but may not copy any portion of the Source Code or Chip-Level

              Schematics into the notes, excepting variable, object, method, class, or file names,

              which may be copied for identification purposes only, and may not be used to

              replicate the Source Code or Chip-Level Schematics in the notes. Notes may not be

              taken on the Source Code Computer itself. Under no circumstance is any portion of

              the Source Code to be recorded in notes as a way to circumvent the protections of this

              Protective Order. If any individual inspecting Source Code or Chip-Level Schematics

              seeks to take notes, all such notes will be taken on bound (spiral or other type of

              permanently bound) notebooks. No loose paper or other paper that can be used in a

              printer may be brought into the Source Code Review Room. All such notes shall be

              marked HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS EYES ONLY -

              SOURCE CODE.

         h. The Producing Party may visually monitor the activities of the Receiving Party’s

              representatives during any Source Code or Chip-Level Schematics review, but only to

              the extent reasonably necessary to ensure compliance with the provisions of this

              Order. In so doing, the Producing Party will not monitor, listen in on, or otherwise

              inhibit the Receiving Party’s privileged communications or note-taking in the Source

              Code Review Room, and the Producing Party’s supervision will not, by itself, be




                                                  19
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 20 of 39




              deemed to cause any waiver or other loss of any privilege covering such notes or

              communications.

         i. The Receiving Party may request printouts of limited portions of the Source Code or

              Chip-Level Schematics only when reasonably necessary to prepare court filings or

              pleadings or other papers (including a testifying expert’s expert report). At the

              Producing Party’s sole discretion, the Source Code Computer may be equipped with

              virtual printer software to permit the Receiving Party to print selected portions of

              Source Code or Chip-Level Schematics to a PDF file that can be printed subsequently

              by the Producing Party. Each print request shall be made in writing to the Producing

              Party and shall include the complete path, file name, and line numbers of the Source

              Code to be printed. Any print request that consists of more than fifteen (15) pages of

              a continuous block of Source Code per accused architecture shall be presumed to be

              excessive, and the burden shall be on the Receiving Party to demonstrate the need for

              such a printed copy. The Receiving Party may request printed Source Code or Chip-

              Level Schematics of no more than one hundred twenty-five (125) pages total, subject

              to further agreement between the Producing Party and Receiving Party or order by the

              Court. The Receiving Party shall not request printed Source Code or Chip-Level

              Schematics in order to review Source Code or Chip-Level Schematics elsewhere in

              the first instance, i.e., as an alternative to reviewing that Source Code or Chip-Level

              Schematics electronically on the Source Code Computer.

         j. Within fourteen (14) days of receiving a print request, the Producing Party shall either

              (i) provide to the Receiving Party one Bates stamped hard copy of the requested

              Source Code or Chip-Level Schematics, which at the Producing Party’s sole




                                                  20
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 21 of 39




              discretion may be provided on watermarked paper (“Original Copy”) or (ii) inform

              the Requesting Party that it objects to the print request or portions thereof as

              inconsistent with this Order. If, after meeting and conferring, the Producing Party

              and the Receiving Party cannot resolve the objection, the Receiving Party shall be

              entitled to seek a Court resolution of such objection. The burden shall be on the

              Receiving Party to demonstrate that such print request includes no more Source Code

              or Chip-Level Schematics than reasonably necessary for a permitted purpose.

         k. All persons who seek to review a Producing Party’s Source Code or Chip-Level

              Schematics on behalf of a Receiving Party, including a Receiving Party’s Outside

              Counsel, shall be identified in writing to the Producing Party at least ten (10) business

              days in advance of the first time that such person reviews such Source Code. Such

              identification shall be in addition to any other disclosure required under this Order. A

              Producing Party may object to the disclosure of its Source Code or Chip-Level

              Schematics to any persons so identified. If an objection to an identified person is

              made by the Producing Party, it will be the burden of the Receiving Party to prove

              that the person should be permitted to inspect the Producing Party’s Source Code or

              Chip-Level Schematics. Should a Producing Party so object, the Producing Party’s

              Source Code or Chip-Level Schematics shall not be disclosed to the person until the

              objection has been resolve by the parties or by the Court.

         l. Unless otherwise agreed in writing by the Producing Party, the Receiving Party shall

              remove all notes, documents, and all other materials from the Source Code Review

              Room at the end of each day in which the Source Code or Chip-Level Schematics are

              inspected. The Producing Party shall not be responsible for any items left in the




                                                   21
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 22 of 39




              Source Code Review Room following each inspection session, but shall not

              intentionally attempt to review privileged or confidential information left by the

              Receiving Party. All authorized persons shall be required to show a government-

              issued photo identification card confirming their identity prior to any access to the

              Source Code Review Room or the Source Code Computer. Access to the Source

              Code Review Room or the Source Code Computer may be denied to any individual

              who fails to provide proper identification. Each person inspecting its Source Code or

              Chip-Level Schematics shall complete a Source Code review log identifying the

              person’s name, the date and time access began, and the date and time access ended.

              The Producing Party shall be entitled to a copy of the log upon one (1) day’s advance

              notice to the Receiving Party.


         m. Other than as provided above, the Receiving Party will not copy, remove, or

              otherwise transfer any Source Code from the Source Code Computer including,

              without limitation, copying, removing, or transferring the Source Code onto any

              recordable media or recordable device. The Receiving Party will not transmit any

              Source Code in any way from the Producing Party’s facilities or the offices of its

              Outside Counsel of record.

         n. The Receiving Party may make no more copies of an Original Copy of the Source

              Code or Chip-Level Schematics than reasonably necessary and, in any event, may not

              make more than three (3) concurrently existing additional paper copies of an Original

              Copy received from a Producing Party (“Working Copies”), not including copies

              attached to court filings or used at depositions, and shall maintain a log of all paper

              copies of the Source Code. The log shall include the names of the reviewers and/or


                                                  22
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 23 of 39




              recipients of paper copies and locations where the paper copies are stored. Upon one

              (1) day’s advance notice to the Receiving Party by the Producing Party, the Receiving

              Party shall provide a copy of this log to the Producing Party.

         o. The Receiving Party’s Outside Counsel and any person receiving an Original Copy or

              Working Copy of any Source Code or Chip-Level Schematics shall maintain and

              store any such Copy at their offices in a manner that prevents duplication of or

              unauthorized access, including, without limitation, storing such Copy of the Source

              Code and Chip-Level Schematics in a locked room, cabinet, or storage container at all

              times when not in use. No more than a total of ten (10) individuals identified by the

              receiving party shall have access to the printed portions of Source Code (except

              insofar as such code appears in any court filing or expert report).

         p. For depositions, the Receiving Party shall not bring copies of any printed Source

              Code. Rather, at least ten (10) days before the date of the deposition, the Receiving

              Party shall notify the Producing Party about the specific portions of Source Code it

              wishes to use at the deposition, and the Producing Party shall bring printed copies of

              those portions to the deposition for use by the Receiving Party. Copies of Source

              Code that are marked as deposition exhibits shall not be provided to the Court

              Reporter or attached to deposition transcripts; rather, the deposition record will

              identify the exhibit by its production numbers. All paper copies of Source Code

              brought to the deposition shall remain with the Producing Party’s Outside Counsel for

              secure destruction in a timely manner following the deposition.

         q. Except as provided in this sub-paragraph, absent express written permission from the

              Producing Party, the Receiving Party may not copy, otherwise image, or make




                                                   23
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 24 of 39




              electronic copies of the Source Code or Chip-Level Schematics for use in any manner

              (including, by way of example only, that the Receiving Party may not scan the Source

              Code or Chip-Level Schematics to a PDF or photograph the code). Images or copies

              of Source Code or Chip-Level Schematics shall not be included in, or attached to, e-

              mail or other correspondence (references to production numbers shall be used

              instead).   To the extent reasonably necessary and pertinent to the issue being

              addressed, the Receiving Party or the Producing Party may include excerpts of Source

              Code in pleadings, exhibits, expert reports, discovery documents, deposition

              transcripts, or other court documents, and internal drafts thereof (“Source Code

              Document(s)”), provided that the Source Code Document is appropriately marked

              and treated as HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS EYES ONLY

              - SOURCE CODE. Only those portions of Source Code reasonably necessary and

              specifically referred to in such Source Code Document may be scanned into an

              electronic format or otherwise electronically replicated.

         r. Materials designated HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS EYES

              ONLY - SOURCE CODE may be transported only by hand delivery by a person

              authorized under Paragraph 8.c.           HIGHLY CONFIDENTIAL – OUTSIDE

              ATTORNEYS EYES ONLY - SOURCE CODE may not be transported or

              transmitted electronically over a network of any kind, including a LAN, an intranet,

              or the Internet absent prior written consent by the Producing Party.

         s. No action taken (or not taken) by the Producing Party shall be considered a waiver of

              any of the provisions or protections set forth herein relating to HIGHLY




                                                   24
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 25 of 39




              CONFIDENTIAL – OUTSIDE ATTORNEYS EYES ONLY - SOURCE CODE

              Protected Material absent written consent of the Producing Party explicitly so stating.

13.      Procedure for Qualifying Outside Consultants and Expert Witnesses

         a. The identification of an outside consultant or expert witness pursuant to this

              Protective Order shall not be construed as the identification of an expert trial witness

              under Federal Rule of Civil Procedure 26(a)(2). At least fourteen (14) calendar days

              prior to a Receiving Party giving, showing, disclosing, making available, or

              communicating Protected Material to any expert or consultant under this Protective

              Order, the Receiving Party shall:

              i. Serve a notice on the Producing Party, identifying the expert or consultant and the

                   expert’s or consultant’s business address; business telephone numbers; country of

                   citizenship; present employer, position, and job description; consulting activities

                   and job history for the past ten (10) years, including a list of all employers and

                   clients to whom the expert or consultant has provided services including but not

                   limited to an identification of any individual or entity with or for whom the person

                   is employed or to whom the person provides consulting services relating to the

                   design, development, operation, or patenting of processor instruction sets or

                   operating system software , or relating to the acquisition of intellectual property

                   assets relating to processor instruction sets or operating system software; by name

                   and number of the case and location of the court any litigation in connection with

                   which the expert or consultant has offered expert testimony, including through a

                   declaration, report, or testimony at a deposition or trial, during the preceding ten

                   (10) years; past or present relationship, if any, with the Receiving or Producing

                   Party; and pending patent applications on which the expert or consultant is named

                                                    25
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 26 of 39




                   as an inventor, in which the expert or consultant has any ownership interest, or as

                   to which the expert or consultant has had or anticipates in the future any

                   involvement in advising on, consulting on, preparing, prosecuting, drafting,

                   editing, amending, or otherwise affecting the scope of the claims. Furthermore,

                   the most recent curriculum vitae or resume of the expert or consultant shall be

                   provided under this section. If the most recent curriculum vitae or resume of the

                   expert or consultant provides the information required under this Paragraph, then

                   the information need not be separately provided. Further, the Party seeking to

                   disclose Protected Material to any expert or consultant shall provide such other

                   information regarding the expert’s or consultant’s professional activities

                   reasonably requested by the Producing Party for it to evaluate whether good cause

                   exists to object to the disclosure of Protected Material to the expert or consultant.

                   During the pendency of this Litigation, up through two (2) years after any Final

                   Disposition, the Party seeking to disclose Protected Material shall promptly

                   provide written notice of any material change with respect to the expert’s or

                   consultant’s professional activities, including but not limited to any change with

                   respect to the Person’s involvement in the design, development, operation or

                   patenting of processor instruction sets or operating system software, or the

                   acquisition of intellectual property assets relating to processor instruction sets or

                   operating system software.

              ii. Include with such notice a copy of the Acknowledgment of Protective Order, in

                   the form shown in Exhibit A, which is attached hereto, signed by the expert or

                   consultant and including all the information to be completed therein.




                                                    26
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 27 of 39




         b. The Producing Party shall be entitled to object to disclosure to the expert or

              consultant within fourteen (14) calendar days after receipt of the notice and

              Acknowledgment of Protective Order by stating specifically in writing the reasons

              why such expert or consultant should not receive the Protected Material. If the

              Producing Party objects to disclosure to the Person within such fourteen (14) day

              period, the Parties shall meet and confer via telephone or in person within seven (7)

              days following the objection and attempt in good faith to resolve the dispute on an

              informal basis.

              i. If the Parties are unable to agree on the disclosure to the expert or consultant, the

                   Party objecting to such expert or consultant may apply to the Court for an order

                   that disclosure is improper within seven (7) calendar days of the meet and confer.

                   The burden of establishing the validity of such written objections rests with the

                   objecting Party. If the objecting Party does not apply to the Court within the

                   prescribed period, the objection shall be deemed withdrawn.

              ii. For purposes of this section, “good cause” shall include a reasonable concern that

                   the expert or consultant will, advertently or inadvertently, use or disclose

                   Protected Materials in a way or ways that are inconsistent with the provisions

                   contained in this Order.

              iii. No disclosure of Protected Material shall be made to the proposed expert or

                   consultant until the time for serving objections to that expert or consultant has

                   passed, any objection has been withdrawn, or, if a written objection is timely

                   served and a submission to prevent disclosure is filed, until the Court has made a

                   ruling thereon, and then, only in accordance with such ruling.




                                                   27
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 28 of 39




              iv. The filing and pendency of objections shall not limit, delay, or defer any

                   disclosures of Protected Material to experts or consultants as to whom no such

                   objection has been made.

              v. A Party’s initial failure to object to an expert or consultant under this Paragraph

                   shall not preclude that Party from later objecting to continued access by that

                   expert or consultant for good cause. If such an objection is made, the Parties shall

                   meet and confer via telephone or in person within five (5) business days following

                   the objection and attempt in good faith to resolve the dispute informally. If the

                   dispute is not resolved, the Party objecting to the continued disclosure will have

                   five (5) business days from the date of the meet and confer to seek relief from the

                   Court. The designated expert or consultant may continue to access Protected

                   Material that was provided to such expert or consultant prior to the date of the

                   objection, but no further Protected Material shall be disclosed to the expert or

                   consultant until the Court resolves the matter or the Producing Party withdraws its

                   objection. Notwithstanding the foregoing, if the Producing Party fails to seek

                   relief from the Court within five (5) business days after the meet and confer,

                   further Protected Material may thereafter be provided to the expert or consultant.

14.      Notice to Non-Parties

         A Party is not required to disclose any Protected Material of a non-party until the Party

satisfies any obligation it may have with respect to notifying the non-party of its intent to

disclose the non-party’s Protected Material in this Litigation. The Party should make any such

notification reasonably promptly after determining that notification is required.




                                                    28
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 29 of 39




15.      Challenging Designations of Protected Material

         a. A Receiving Party shall not be obligated to challenge the propriety of any designation

              of Protected Material under this Order at the time the Protected Material is produced

              or otherwise designated, and a failure to do so shall not preclude a subsequent

              challenge thereto.     However, a Receiving Party objecting to a designation of

              Protected Material must notify the Producing Party of its objection, pursuant to the

              procedure in Paragraph 15.b, within a reasonable time of identifying the objection.

         b. Any challenge to a designation of Protected Material under this Order shall be in

              writing, served on Outside Counsel for the Producing Party, particularly identifying

              the documents or information that the Receiving Party contends should be differently

              designated, and state the grounds for the objection. Thereafter, further protection of

              such material shall be resolved in accordance with the following procedures:

              i. The Producing Party and the Receiving Party shall confer in a good faith effort to

                   resolve the dispute;

              ii. Failing agreement, the Receiving Party may bring a motion to the Court for a

                   ruling that the Protected Material in question is not entitled to the status and

                   protection of the Producing Party’s designation. The Receiving Party has the

                   burden of demonstrating that the Protected Material in question is not entitled to

                   the status and protection of the Producing Party’s designation. The entry of this

                   Order shall not preclude or prejudice any Party from arguing for or against any

                   designation or establish any presumption that a designation is valid; and

              iii. Notwithstanding any challenge to a designation, the Protected Material in

                   question shall continue to be treated under this Order consistent with its existing

                   designation until one of the following occurs: (a) the Party who designated the

                                                   29
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 30 of 39




                   Discovery Material in question withdraws or otherwise changes such designation

                   in writing or (b) the Court rules that the Discovery Material in question is not

                   entitled to the designation or otherwise rules that a different designation should be

                   applied.

16.      Subpoenas or Court Orders

         If a Receiving Party is served, at any time, with a subpoena or a court, arbitral,

administrative, or legislative order that would compel the disclosure of any of a Producing

Party’s Protected Material, the Receiving Party shall give prompt written notice thereof to the

Producing Party and shall provide the Producing Party with a reasonable opportunity to move for

a protective order regarding the disclosure of such Protected Materials.

17.      Privileged Material

         a. Nothing in this Order shall require production of documents, information or other

              material that is protected from disclosure by the attorney-client privilege, the work

              product doctrine, or other privilege, doctrine, or immunity.

         b. If documents, information or other material subject to a claim of attorney-client

              privilege, work product doctrine, or other privilege, doctrine, or immunity is

              inadvertently or unintentionally produced, such production shall in no way prejudice

              or otherwise constitute a waiver of, or estoppel as to, any such privilege, doctrine, or

              immunity.

         c. Any Producing Party that inadvertently or unintentionally produces documents,

              information or other material it reasonably believes are protected under the attorney-

              client privilege, work product doctrine, or other privilege, doctrine, or immunity

              (“Clawed-Back Materials”) shall promptly notify each Receiving Party in writing.




                                                    30
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 31 of 39




         d. Each Receiving Party receiving such notice shall immediately return or destroy all

              such Clawed-Back Materials, all copies thereof and any notes or materials generated

              from access to such Clawed-Back Materials, and shall certify that all such Clawed-

              Back Materials have been returned or destroyed within three (3) business days. No

              use shall be made of Clawed-Back Materials during depositions, through motion

              practice, at trial, or otherwise.

         e. Any Producing Party sending such notice shall provide a supplemental privilege log

              identifying such Clawed-Back Materials within fourteen (14) calendar days of its

              notice. For inadvertently produced information that would not otherwise have to be

              logged, no supplemental privilege log is required. After returning or destroying the

              Clawed-Back Documents and receiving any required supplemental privilege log, the

              Receiving Party may move the Court for an Order compelling production of any

              Clawed-Back Materials. The motion shall not assert as a ground for production the

              fact of the earlier inadvertent production. The motion shall also not disclose or

              otherwise use or rely on the content of the Clawed-Back Materials (beyond any

              information appearing on the above-referenced privilege log).

         f. Privilege Log:        Other than Clawed-Back Materials, privileged communications

              occurring on or after the filing of the original complaint in this Litigation need not be

              recorded on a Producing Party’s privilege log.

         g. Consultant and Expert Materials: Draft expert reports, any expert’s or consultant’s

              personal notes, and communications between or among any experts, consultants, and

              counsel shall not be discoverable. Additionally, the expert discovery protections set

              forth in Fed. R. Civ. P. 26(b)(4) shall apply to such materials.




                                                   31
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 32 of 39




18.      Inadvertent Failure to Properly Designate

         a. The inadvertent failure by a Producing Party to designate Discovery Material as

              Protected Material with one of the designations provided for under this Order shall

              not waive any such designation, provided that the Producing Party notifies all

              Receiving Parties that such Discovery Material is protected under one of the

              categories of this Order. The Producing Party shall reproduce the Protected Material

              with the correct confidentiality designation within fourteen (14) calendar days of its

              notification to the Receiving Parties. Upon receiving the Protected Material with the

              correct confidentiality designation(s), the Receiving Party shall promptly return or

              securely destroy, at the Producing Party’s option, all Discovery Material that was not

              designated properly.

         b. Once a Receiving Party has received notification of the correct confidentiality

              designation for the Protected Material, the Receiving Party shall treat such Discovery

              Material at the corrected confidentiality designation level pursuant to the terms of this

              Order.

19.      Unauthorized Disclosure of Protected Material

         a. In the event of a disclosure of any Protected Material to any person or persons not

              authorized to receive such disclosure under this Protective Order, the Party

              responsible for having made such disclosure, and each Party with knowledge thereof,

              shall immediately notify Outside Counsel for the Producing Party whose Protected

              Material has been disclosed and provide to such Outside Counsel all known relevant

              information concerning the nature and circumstances of the disclosure. The Party

              responsible for such disclosure shall also promptly take all reasonable measures to




                                                   32
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 33 of 39




              retrieve the improperly disclosed Protected Material and to ensure that no further or

              greater unauthorized disclosure and/or use thereof is made.

         b. Unauthorized or inadvertent disclosure does not change the status of Protected

              Material or waive the right to hold the disclosed document or information as

              Protected Material.

20.      Final Disposition

         a. Within thirty (30) calendar days after Final Disposition of this Litigation, any Party

              that received an Original Copy of HIGHLY CONFIDENTIAL – OUTSIDE

              ATTORNEYS EYES ONLY - SOURCE CODE shall certify in writing that the

              Original Copy and any Working Copies thereof, including copies provided to outside

              consultants and/or expert witness, have been destroyed.

         b. Not later than ninety (90) calendar days after the Final Disposition of this Litigation,

              each Party shall return all Protected Material of a Producing Party to the respective

              Outside Counsel of the Producing Party or destroy such Protected Material.

              However, nothing herein requires a Party to destroy or return Protected Material that

              they are otherwise required by law to retain.

         c. All Parties that have received Protected Material shall certify in writing, within ninety

              (90) calendar days after the Final Disposition of this Litigation, that all such Protected

              Material has been returned to the respective Outside Counsel of the Producing Party

              or destroyed except as provided herein. Notwithstanding the provisions for return or

              destruction of Protected Material, Outside Counsel may retain (1) a copy of the

              pleadings, written discovery requests and narrative responses, expert reports,

              transcripts, exhibits, correspondence, and attorney and consultant work product (but




                                                   33
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 34 of 39




              not document productions) that contain Protected Material for archival purposes and

              (2) Protected Material integrated into such Outside Counsel’s attorney working files.

21.      Miscellaneous

         a. Right to Further Relief: Nothing in this Order abridges the right of any person to seek

              its modification by the Court in the future for good cause shown. The Parties do not

              waive the right to argue that certain material may require additional or different

              confidentiality protections than those set forth herein.

         b. Termination of Matter and Retention of Jurisdiction: The terms of this Protective

              Order shall survive and remain in effect after the Final Disposition of this Litigation.

              The Court shall retain jurisdiction after Final Disposition of this Litigation to hear and

              resolve any disputes arising out of this Protective Order.

         c. Right to Assert Other Objections: No Party waives any right it otherwise would have

              to object to disclosing or producing any information or item. Similarly, no Party

              waives any right to object on any ground to the use in evidence of any of the material

              covered by this Protective Order. This Order shall not constitute a waiver of the right

              of any Party to claim in this Litigation or otherwise that any Discovery Material, or

              any portion thereof, is privileged or otherwise non-discoverable, or is not admissible

              in evidence in this Litigation or any other proceeding.

         d. Modification or Waiver by the Parties: The Producing Party and Receiving Party

              may agree in writing through their respective Outside Counsel to expressly modify,

              alter or waive specified provisions or protections provided for in this Protective Order

              with respect to the Producing Party’s Protected Material.

         e. Other Proceedings: By entering this Order and limiting the disclosure of information

              in this Litigation, the Court does not intend to preclude another court from finding

                                                   34
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 35 of 39




              that information may be relevant and subject to disclosure in another case. Any

              Receiving Party subject to this Protective Order who becomes subject to a motion to

              disclose a Producing Party’s Protected Material or receives a request for the

              production of such Protected Material, including but not limited to a request by

              subpoena, shall (i) promptly notify the Producing Party of the motion or request so

              that the Producing Party may have an opportunity to appear and be heard on whether

              such Protected Material should be disclosed; (ii) cooperate to the extent necessary to

              permit the Producing Party to seek to quash such process or discovery request; and

              (iii) not produce or disclose the Protected Material until the Producing Party provides

              written consent or the Receiving Party is ordered by a court of competent jurisdiction

              to produce or disclose the Protected Material, so long as the order is not stayed prior

              to the date set for production or disclosure. Nothing herein shall prevent timely

              compliance with a governmental subpoena or court order.

         f. New Parties and Counsel: In the event that a new Party is added, substituted, or

              brought into this Litigation, this Protective Order will be binding on and inure to the

              benefit of the new Party, along with the corresponding obligations on the new Party

              to maintain the confidentiality of the Protected Material, subject to the right of the

              new Party to seek relief from or modification of this Protective Order. In the event

              that new counsel for an existing Party is added, substituted, or brought into this

              Litigation, this Protective Order will be binding on the new counsel, along with the

              corresponding obligations on the new counsel to maintain the confidentiality of the

              Protected Material.




                                                  35
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 36 of 39




         g. Jurisdiction:    Each person receiving Protected Material under the terms of this

              Protective Order submits to the jurisdiction of this Court for purposes of any

              proceedings relating to the performance under, compliance with, or violation of this

              Protective Order.

         h. Discovery Rules Remain Unchanged. Nothing herein shall alter or change in any

              way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules

              for the United States District Court for the Western District of Texas, or the Court’s

              own orders. Identification of any individual pursuant to this Protective Order does

              not make that individual available for deposition or any other form of discovery

              outside of the restrictions and procedures of the Federal Rules of Civil Procedure, the

              Local Rules for the United States District Court for the Western District of Texas, or

              the Court’s own orders.




                                                  36
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 37 of 39




         SIGNED this _______ day of _______________________, 2021.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT COURT JUDGE




                                                37
4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 38 of 39




                                                   EXHIBIT A

                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


   TELEPUTERS, LLC,

                    Plaintiff                                    Case No. 6:20-cv-600-ADA


                    v.

 ORACLE, INC.,

                    Defendants




                         ACKNOWLEDGEMENT OF PROTECTIVE ORDER

         I, __________________________________________________________ state that:

My      residence        address   is   in   the   city   of   _______________,   in   the   State   of

___________________________.

My present employer and job description are _________________________________________

_____________________________________________________________________________.

My relationship to the parties to this action is as follows ________________________________

_____________________________________________________________________________.




4142-9052-4713.1
         Case 6:20-cv-00600-ADA Document 57-1 Filed 03/01/21 Page 39 of 39




         I have read and reviewed in its entirety the annexed Protective Order in the above

captioned litigation.

         I hereby agree to be bound by and comply with the terms of the Protective Order, and not

to disseminate or disclose any Protected Material I receive in this litigation to any person, entity,

party, or agency for any reason, except in accordance with the terms of the Protective Order.

         I understand that contempt sanctions may be entered for violation of this Protective Order

and further agree to submit to the jurisdiction of the United States District Court for the Western

District of Texas for the purposes of enforcement of the terms of this Protective Order.

         DATED this ________________ day of __________________, 20__.




                                              (Signature)



                                              (Typed or Printed Name)



                                              [Signature]




                                                 2
4142-9052-4713.1
